Wyly, J.
The police jury of the parish of Iberville, in these cases, is sued on its notes giv en in renewal of certain bonds issued by it on tbe twenty-sixth day of July, 1859, for the purpose of raising funds to construct certain roads and bridges in the parish of Iberville.
The defense is that with the proceeds of said bonds the police jury purchased slaves to construct said works, and that it was without authority to issue its bonds for said purpose or for any purpose. The court gave judgment for the plaintiffs in these cases, and the police jury has appealed.
We think the judgment erroneous. The powers of police juries are limited, and they can not bind tbe parishes further than they are autVorized to do so by express law. Tbe power to borrow money or * to issue bonds as a means of raising it, has not been conferred on police juries. They have the power to raise money by taxation for the purpose of building roads and bridges, and when the means for the exercise of the granted power are given' in precise terms, no other *252means for its exercise or for raising funds can be implied. The case of Etnile L. Breaux v. The Parish, of Iberville, lately decided, presented, the same question, and we held that the parish of Iberville was not bound on the notes or bonds issued by the police jury for the purpose of raising funds to build roads and bridges. We see no reason to-depart from our ruling in that case.
It is therefore ordered that the judgment herein be reversed and annulled, and that there be judgment for the defendant, the plaintiffs-paying costs of both courts.